EMPLOYMENT AGREEMENT

 

               This Agreement (this "Agreement"), dated as of April 7, 2000, is
made by and between TNP Enterprises, Inc., a Texas public utility holding
company, having its principal offices at 4100 International Plaza, P.O. Box
2943, Fort Worth, Texas 76113 (the "Corporation"), and Mr. William J.
Catacosinos (the "Executive"), residing at 222 Cleft Road, Mill Neck, NY 11765.

Recitals

               1.     The Corporation desires to retain the Executive as
Chairman of the Board, President and Chief Executive Officer of the Corporation,
and to enter into an agreement embodying the terms of those relationships.

               2.     The Executive is willing to accept such employment by the
Corporation on the terms set forth herein.

Agreement

               NOW, THEREFORE, in consideration of the premises and mutual
covenants herein contained, and other good and valuable consideration, the
Corporation and the Executive hereby agree as follows.

          1.     Definitions.

                 1.1   "Affiliate" means any person or entity controlling,
controlled by or under common control with the Corporation, including, but not
limited to, TNMP.

                 1.2   "Board" means the Board of Directors of the Corporation.

                 1.3   "Cause" means (a) the Executive's conviction of a felony
involving moral turpitude, (including a plea of guilty or nolo contendere), or
(b) the Executive's gross negligence or willful gross misconduct resulting in
material financial or other injury to the Corporation or any of its Affiliates.

                 1.4.   "Change of Control" means an event which shall be deemed
to have occurred if:



(i)

any "person" as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the "Exchange Act") (other than the Corporation, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Corporation, or any company owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 50% or more of the combined voting
power of the Corporation's then outstanding securities;

(ii)

during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clause (iii) or (iv) herein) whose election by
the Board or nomination for election by the Corporation's stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

(iii)

the stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
that would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no "person" (as hereinabove defined) acquires more than
25% of the combined voting power of the Corporation's then outstanding
securities shall not constitute a Change of Control; or

(iv)

the stockholders of the Corporation approve a plan of complete liquidation of
the Corporation or an agreement for the sale or disposition by the Corporation
of, or the Corporation sells or disposes of, all or substantially all of the
Corporation's assets.



                 1.5   "Date of Termination" means (a) in the case of a
termination for which a Notice of Termination is required, the date of actual
receipt of such Notice of Termination or, if later, the date specified therein,
as the case may be, and (b) in all other cases, the actual date on which the
Executive's employment terminates during the Term of Employment.

                 1.6   "Disability" means the Executive's inability to render,
for a period of six consecutive months, services hereunder by reason of
permanent disability due to physical or mental impairment, as determined by the
written medical opinion of an independent medical physician mutually acceptable
to the Executive and the Corporation. If the Executive and the Corporation
cannot agree as to such an independent medical physician, each shall appoint one
medical physician and those two physicians shall appoint a third physician who
shall make such determination. In no event shall the Executive be considered
disabled for the purposes of this Agreement unless the Executive is deemed
disabled pursuant to the Corporation's long-term disability plan.

                 1.7   "Good Reason" means and shall be deemed to exist if (a)
without the prior express written consent of the Executive (i) there is a change
in the Executive's title or position; (ii) the duties or responsibilities of the
Executive are reduced or the Executive is assigned any duties or
responsibilities inconsistent in any material respect with the scope of the
duties or responsibilities associated with the Executive's titles or positions,
as set forth and described in Section 3 of this Agreement; (iii) the Executive's
compensation is decreased by the Corporation, the Executive's benefits under the
employee benefit or health or welfare plans or programs of the Corporation are
in the aggregate materially decreased, or the Corporation fails to pay or
provide to the Executive the compensation or other benefits described in Section
4; or (iv) the Executive's reporting rights and/or obligations are changed; or
(b) a Change in Control has occurred.

                 1.8   "Term of Employment" has the meaning ascribed to it in
Section 2.

                 1.9    TNMP" means Texas-New Mexico Power Company, a Texas
corporation wholly-owned by the Corporation.

 

          2.     Term of Employment. The term of employment under this Agreement
shall commence on the date hereof (the "Commencement Date") and, unless earlier
terminated under Section 5 below or extended pursuant to the next sentence,
shall terminate on the third anniversary of the Commencement Date (the "Term of
Employment"). On the first anniversary of the Commencement Date, and each
succeeding anniversary of the Commencement Date during the Term of Employment,
the Term of Employment shall automatically be extended for an additional one
year period unless, not later than 90 days prior to any such anniversary of the
Commencement Date, either party to this Agreement shall have given notice to the
other that the Term of Employment shall not be extended or further extended
beyond its then automatically extended term, if any.

          3.     Positions, Responsibilities and Duties.

                 3.1   Positions With the Corporation. During the Term of
Employment, the Executive shall be employed and serve as the Chairman of the
Board, President and Chief Executive Officer of the Corporation. In such
positions, the Executive shall have the duties, responsibilities and authority
normally associated with the office and position of chairman of the board,
president and chief executive officer of a corporation, including, without
limitation, complete management authority with respect to, and total
responsibility for the development and execution of the business development
strategy of the Corporation, including acquisitions and asset dispositions, and
the overall operations and day-to-day business and affairs of the Corporation.
No other employee of the Corporation shall have authority and responsibilities
that are equal to or greater than those of the Executive. The Executive shall
report solely and directly to the Board and all officers and other senior
employees of the Corporation shall report solely and directly to the Executive
or the Executive's designees. Notwithstanding the above, the Executive shall not
be required to perform any duties and responsibilities which would be likely to
result in a non-compliance with or violation of any applicable law or
regulation.

                 3.2   Executive Committee Membership. During the Term of
Employment, the Executive shall serve on the executive committee or other policy
making committee of the Board.

                 3.3   Position with TNMP. During the Term of Employment, the
Corporation shall cause the Executive to be a director of TNMP. The Executive
shall report solely and directly to the Board. All officers and senior employees
of TNMP shall report solely and directly to the Executive or his designees.

                 3.4   Duties. During the Term of Employment, the Executive
shall devote a portion of his time to the business and affairs of the
Corporation and its Affiliates sufficient to enable him to fulfill his
obligations hereunder and shall use his best efforts to perform faithfully and
efficiently the duties and responsibilities contemplated by this Agreement,
including, without limitation, the development and execution of the
Corporation's business development strategy, including acquisitions and asset
dispositions.

                 3.5   Offices and Secretarial Support. The Corporation and/or
TNMP shall provide the Executive with a personal office in both Suffolk or
Nassau County, New York and Fort Worth, Texas and the Corporation and/or TNMP
shall provide the Executive with appropriate secretarial assistance in both
locations.

          4.     Compensation and Other Benefits.

                 4.1   Base Salary. During the Term of Employment and through
the first anniversary of the Commencement Date, the Executive shall receive a
base salary of no less than $1,350,000 per annum; during the period commencing
on the first anniversary of the Commencement Date through the second anniversary
of the Commencement date, the Executive shall receive a base salary of no less
than $1,450,000 per annum; and commencing on the second anniversary of the
Commencement Date and thereafter the Executive shall receive a base salary of no
less than $1,550,000 per annum ("Base Salary"). Base Salary shall be payable in
accordance with the Corporation's normal payroll practice.

                 4.2   Retirement, Savings and Incentive Plans. During the Term
of Employment, the Executive shall be entitled to participate in all incentive,
pension, retirement, savings, 401(k) and other employee pension benefit plans
and programs maintained by the Corporation and/or TNMP from time to time for the
benefit of senior executives at the same levels and on the same terms enjoyed by
the senior management executives of TNMP to the extent permissible under the
terms and provisions of such plans and programs and applicable law.

                 4.3   Welfare Benefit Plans. During the Term of Employment, the
Executive, the Executive's spouse, if any, and their eligible dependents, if
any, shall be entitled to participate as of the Commencement Date in and be
covered under all the welfare benefit plans or programs maintained by the
Corporation from time to time including, without limitation, all medical,
hospitalization, dental, disability, life, accidental death and dismemberment
and travel accident insurance plans and programs.

                 4.4   Expense Reimbursement. During the Term of Employment, the
Executive shall be entitled to receive prompt reimbursement in accordance with
the Corporation's policies for all reasonable expenses incurred by the Executive
in performing his duties and responsibilities hereunder, including business
related first class travel for the Executive and his spouse.

                 4.5   Vacation and Fringe Benefits. During the Term of
Employment, the Executive shall be entitled to five weeks paid vacation each
calendar year. In addition, during the Term of Employment, the Executive shall
be entitled to such fringe benefits and perquisites as in effect and as provided
from time to time to the senior executives of the Corporation in accordance with
the Corporation's policies, including, but not limited to:



(a)

use of a car and driver while in New York and the availability of car service
while in Fort Worth;

(b)

reimbursement for membership dues and all related expenses in respect of
relevant and appropriate utility organizations and trade or industry
associations;

(c)

membership in one or more Fort Worth lunch and/or dinner clubs to be selected by
the Executive;

(d)

Reimbursement for an annual executive physical examination with a doctor
selected by the Executive; and

(e)

one or more tables at utility industry functions.



          5.     Termination.

                 5.1   Termination Due to Death or Disability. Upon 30 days
prior written notice to the Executive, the Corporation may terminate the
Executive's employment hereunder due to Disability. In the event of the
Executive's death or a termination of the Executive's employment by the
Corporation due to Disability, the Executive, his estate or his legal
representative, as the case may be, shall be entitled to:



(a)

(i) in the case of death, Base Salary continuation at the rate in effect (as
provided for by Section 4.1 of this Agreement) on the Date of Termination for a
period of three months after the date of death, and (ii) in the case of
Disability, Base Salary (continuation at the rate in effect (as provided for by
Section 4.1 of this Agreement) on the Date of Termination for a period of six
months from the Date of Termination;

(b)

any Base Salary accrued but not yet paid as of the Date of Termination;

(c)

immediate payment of any unpaid deferred compensation due to the Executive as of
the Date of Termination;

(d)

reimbursement for all reasonable business expenses incurred, but not yet paid
prior to the Date of Termination;

(e)

immediate payment for all unused accrued vacation days as of the Date of
Termination; and

(f)

any other compensation and benefits as may be provided in accordance with the
terms and provisions of any applicable plans and programs of the Corporation
and/or TNMP, if applicable, to disabled employees, decedent employees or their
families.



                 5.2   Termination by the Corporation for Cause or by the
Executive Without Good Reason. The Corporation may terminate the Executive's
employment hereunder for Cause and the Executive upon 30 days prior written
notice to the Corporation may voluntarily terminate his employment hereunder
without Good Reason as provided in this Section 5.2. If the Corporation
terminates the Executive's employment hereunder for Cause or if the Executive
voluntarily terminates employment without Good Reason, the Executive shall be
entitled to:



(a)

Base Salary at the rate in effect (as provided for by Section 4.1 of this
Agreement) at the time of such termination through the Date of Termination;

(b)

immediate payment of any unpaid deferred compensation due to the Executive as of
the Date of Termination;

(c)

reimbursement for all reasonable business expenses incurred, but not yet paid
prior to the Date of Termination;

(d)

immediate payment for all unused accrued vacation days as of the Date of
Termination; and

(e)

any other compensation and benefits as may be provided in accordance with the
terms and provisions of any applicable plans and programs of the Corporation
and/or TNMP, if applicable, for employees whose employment is terminated for
Cause or without Good Reason.



               In the case of a Termination by the Corporation for Cause
described in this Section 5.2, the Executive shall be given written notice
authorized by a vote of at least a majority of the members of the Board that the
Corporation intends to terminate the Executive's employment for Cause. Such
written notice, given in accordance with Section 5.5 of this Agreement, shall
specify the particular act or acts, or failure to act, which is or are the basis
for the decision to so terminate the Executive's employment for Cause. The
Executive shall be given the opportunity within 30 calendar days of the receipt
of such notice to meet with the Board to defend such act or acts, or failure to
act, and the Executive shall be given 30 business days after such meeting to
correct such act or failure to act. Upon failure of the Executive, within such
latter 30 day period, to correct such act or failure to act, the Executive's
employment by the Corporation shall automatically be terminated under this
Section 5.2 for Cause as of the date determined under Section 1.5 of this
Agreement unless the Board determines otherwise.

                 5.3   Termination Without Cause or Termination For Good Reason.
Upon 30 days prior written notice to the affected party, the Corporation may
terminate the Executive's employment hereunder without Cause and the Executive
may terminate his employment hereunder for Good Reason. If the Corporation
terminates the Executive's employment hereunder without Cause, other than due to
death or Disability, or if the Executive terminates his employment for Good
Reason, the Executive shall be entitled to:



(a)

Base Salary continuation at the rate in effect (as provided for by Section 4.1
of this Agreement) on the Date of Termination for a period of 18 months after
the Date of Termination;

(b)

any Base Salary accrued but not yet paid as of the Date of Termination;

(c)

immediate payment of any unpaid deferred compensation due to the Executive as of
the Date of Termination;

(d)

reimbursement for all reasonable business expenses incurred, but not yet paid
prior to the Date of Termination;

(e)

immediate payment for all unused accrued vacation days as of the Date of
Termination; and

(f)

any other compensation and benefits as may be provided in accordance with the
terms and provisions of any applicable plans or programs of the Corporation
and/or TNMP, if applicable for employees whose employment is terminated by the
Corporation without Cause or by the employee for Good Reason.



               In the case of a Termination by the Executive for Good Reason
described in this Section 5.3, the Corporation shall be given written notice
that the Executive intends to terminate the Executive's employment for Good
Reason. Such written notice, given in accordance with Section 5.5 of this
Agreement, shall specify the particular act or acts, or failure to act, which is
or are the basis for the decision to so terminate the Executive's employment for
Good Reason. The Corporation shall be given the opportunity within 30 calendar
days of the receipt of such notice to meet with the Executive to defend such act
or acts, or failure to act, and the Corporation shall be given 30 business days
after such meeting to correct such act or failure to act. Upon failure of the
Corporation, within such latter 30 day period, to correct such act or failure to
act, the Executive's employment by the Corporation shall automatically be
terminated under this Section 5.3 for Good Reason as of the date determined
under Section 1.5 of this Agreement unless the Executive determines otherwise.

                 5.4   No Mitigation; No Offset. In the event of any termination
of employment under this Section 5, the Executive shall be under no obligation
to seek other employment and there shall be no offset against any amounts due
the Executive under this Agreement on account of any remuneration attributable
to any subsequent employment that the Executive may obtain. Any amounts due
under this Section 5 are in the nature of severance payments, or liquidated
damages, or both, and are not in the nature of a penalty.

                 5.5   Notice of Termination. Any termination by the Corporation
for Cause or by the Executive for Good Reason shall be communicated by a notice
of termination to the other party hereto given in accordance with Section 12.3
of this Agreement (the "Notice of Termination"). Such notice shall (a) indicate
the specific termination provision in this Agreement relied upon, (b) set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated, and
(c) if the termination date is other than the date of receipt of such notice,
specify the date on which the Executive's employment is to be terminated (which
date shall not be earlier than the date on which such notice is actually given).
The Notice of Termination shall be given, in the case of a termination for
Cause, within 180 business days after a director of the Corporation (excluding
the Executive) has actual knowledge of the events giving rise to such purported
termination, and in the case of a termination by the Executive for Good Reason,
within 180 business days of the Executive's having actual knowledge of the
events giving rise to such termination unless, in each such case, the
Corporation has given the Executive, or the Executive has given the Corporation,
as the case may be, within such 180 business day period, notice of the
Corporation's or the Executive's, as the case may be, determination that a
problem exists, such notice to specify, in reasonable detail, the facts and
circumstances giving rise to such problem.

          6.     Non-Exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any
benefit, bonus, incentive or other plan or program provided or maintained by the
Corporation, TNMP and/or any Affiliate and for which the Executive may qualify,
nor shall anything herein limit or otherwise prejudice such rights as the
Executive may have under any other existing or future agreements with the
Corporation, TNMP and/or any Affiliate, including, without limitation, any stock
option agreements or plans. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plans or programs of the
Corporation, TNMP and/or any Affiliate at or subsequent to the Date of
Termination shall be payable in accordance with such plans or programs.

          7.     Full Settlement. The Corporation's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against the Executive or others.

          8.     Legal Fees and Other Expenses. In the event that a claim for
payment or benefits under this Agreement is disputed, or if the Corporation or
any Affiliate commences any proceedings in connection with the Executive's
employment, the Executive shall be reimbursed for all attorney fees and expenses
incurred by the Executive in pursuing such claim, provided that the Executive is
successful as to at least part of the disputed claim by reason of litigation,
arbitration or settlement. While such claim or proceeding is pending, the
Corporation will reimburse the Executive for such attorney fees and expenses on
a regular, periodic basis, within thirty days following receipt by the
Corporation of statements of such counsel. However, if the Executive is not
successful as to at least part of the disputed claim by reason of litigation,
arbitration or settlement, the Executive agrees to repay the Corporation within
30 days of such determination, an amount equal to the total amount that the
Corporation has previously reimbursed the Executive for legal fees and expenses
in connection with such claim or proceeding.

          9.     Confidential Information, Non-Competition and Nonsolicitation.

                 9.1   Confidential Information. The Executive shall not, during
the Term of Employment and thereafter, without the prior express written consent
of the Corporation, disclose any confidential information, knowledge or data
relating to the Corporation, TNMP or any Affiliate and their respective
businesses, which (a) was obtained by the Executive in the course of the
Executive's employment with the Corporation or in connection with the
acquisition of the Corporation by ST Acquisition Corp., and (b) which is not
information, knowledge or data otherwise in the public domain (other than by
reason of a breach of this provision by the Executive), unless required to do so
by a court of law or equity or by any governmental agency or other authority. In
no event shall an asserted violation of this Section 9.1 constitute a basis for
delaying or withholding the payment of any amounts otherwise payable to the
Executive under this Agreement.

                 9.2   No Solicitation. The Executive hereby agrees that, if his
employment is terminated by the Corporation for Cause or voluntarily by the
Executive without Good Reason under Section 5.2 of this Agreement, he shall not,
for two years after the Date of Termination, directly or indirectly, induce or
solicit any employees of the Corporation or any Affiliate to leave their
employment.

          10.     Successors.

                 10.1   The Executive. This Agreement is personal to the
Executive and, without the prior express written consent of the Corporation,
shall not be assignable by the Executive, except that the Executive's rights to
receive any compensation or benefits under this Agreement may be transferred or
disposed of pursuant to testamentary disposition, intestate succession or
pursuant to a domestic relations order. This Agreement shall inure to the
benefit of and be enforceable by the Executive's heirs, beneficiaries and/or
legal representatives.

                 10.2   The Corporation. This Agreement shall inure to the
benefit of and be binding upon the Corporation and its respective successors and
assigns. The Corporation shall require any successor to all or substantially all
of its business and/or assets, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the
Corporation would be required to perform if no such succession had taken place.

          11.     Indemnification. The Corporation agrees that if the Executive
is made a party or is threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
"Proceeding"), by reason of the fact that he is or was a director or officer of
the Corporation, TNMP and/or any Affiliate, or is or was serving at the request
of the Corporation, TNMP and/or any Affiliate as a director, officer, member,
employee or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including, without limitation, service with respect
to employee benefit plans, whether or not the basis of such Proceeding is
alleged action in an official capacity as a director, officer, member, employee
or agent while serving as a director, officer, member, employee or agent, he
shall be indemnified and held harmless by the Corporation to the fullest extent
authorized by Texas law, as the same exists or may hereafter be amended, against
all Expenses incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if the Executive
has ceased to be an officer, director or agent, or is no longer employed by the
Corporation and shall inure to the benefit of his heirs, executors and
administrators; provided that the Executive shall not be entitled to
indemnification hereunder to the extent it is finally determined by a court of
competent jurisdiction that such Proceeding is based upon the Executive's
willful misconduct or gross negligence.

          12.     Directors and Officers Insurance. During the Term of
Employment and for a period of six years thereafter, the Corporation shall cause
the Executive to be covered by and named as an insured under any policy or
contract of insurance obtained by it to insure its directors and officers
against personal liability for acts or omissions in connection with service as
an officer or director of the Corporation and any of its Affiliates, or service
in other capacities at the request of the Corporation or any of its Affiliates.

          13.     Miscellaneous.

                 13.1   Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, applied without
reference to principles of conflict of laws.

                 13.2   Amendments. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

                 13.3   Notices. All notices and other communications hereunder
shall be in writing and shall be given by hand-delivery to the other parties or
by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

Mr. William J. Catacosinos

 

222 Cleft Road

 

Mill Neck, NY 11765

   

with a copy to:

             

If to the Corporation:

TNP Enterprises, Inc.

 

4100 International Plaza

 

P.O. Box 2943

 

Fort Worth, TX 76113

 

(with a copy to the attention of

 

    the General Counsel)

or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

                 13.4   Withholding. The Corporation may withhold from any
amounts payable under this Agreement such federal, state or local income taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

                 13.5   Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

                 13.6   Captions. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

                 13.7   Beneficiaries/References. The Executive shall be
entitled to select (and change) a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive's death, and
may change such election, in either case by giving the Corporation written
notice thereof. In the event of the Executive's death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary(ies), estate or
other legal representative(s).

                 13.8   Entire Agreement. This Agreement contains the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

                 13.9   Representations. The Corporation represents and warrants
that it is fully authorized and empowered to enter into this Agreement. The
Executive represents and warrants that the performance of the Executive's duties
under this Agreement will not violate any agreement between the Executive and
any other person, firm, partnership, corporation, or organization.

                 13.10   Survivorship. The respective rights and obligations of
the parties hereunder shall survive any termination of this Agreement or the
Executive's Term of employment hereunder for any reason to the extent necessary
to the intended provision of such rights and the intended performance of such
obligations.

                 13.11   Remedies Cumulative. All remedies provided in this
Agreement are cumulative. This Agreement's providing for a remedy under any
circumstance shall not be deemed to imply that such remedy is exclusive in such
circumstance or is not available in any other.

                 IN WITNESS WHEREOF, the Executive has hereunto set the
Executive's hand and the Corporation has caused this Agreement to be executed in
its name on its behalf, and its corporate seal to be hereunto affixed and
attested by its Secretary, all as of the day and year first above written.



 

     TNP Enterprises, Inc.

           

By:

      \s\  Theodore A. Babcock      

 

     Title:

                 

      \s\  W. J. Catacosinos          

 

     William J. Catacosinos

